Nationwide Life Insurance Company: ·Nationwide Variable Account - 6 Prospectus supplement dated May 8, 2008 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Your prospectus offers the following underlying mutual fund as an investment option under your contract.Effective May 30, 2008, this underlying mutual fund will change names as indicated below: OLD NAME NEW NAME Evergreen Variable Annuity Trust - Evergreen VA Balanced Fund: Class 1 Evergreen Variable Annuity Trust - Evergreen VA Diversified Capital Builder Fund: Class 1
